Citation Nr: 0414745	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-19 278	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to termination of garnishment of the veteran's 
disability benefits to pay child support or alimony pursuant 
to a court order.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from February 1962 to January 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied the veteran's request for termination of the 
garnishment of his VA disability benefits.  The garnishment 
of the veteran's benefits was based on a Writ of Attachment 
on an Order to pay child support/alimony issued by the 
Superior Court of the District of Columbia, Family Division.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

Factual Background

The RO had begun garnishing the veteran's VA disability 
benefits in December 1998, based on an October 1998 Order on 
a Writ of Attachment for child support/alimony issued by the 
Superior Court of the District of Columbia, Family Division, 
and associated court documents ("the Writ").  The Writ was 
directed to the Winston-Salem RO, in the amount of $37,200, 
and instructed it to withhold $830.00 per month from the 
veteran's wages or earnings and pay the money to his ex-wife.

In an April 2002 letter, the veteran claimed that he had paid 
his debt to his ex-wife in full, and requested that the 
garnishment, in the form of deductions from his benefits, no 
longer be made and that the excess amount be refunded to him.

In November 2002, an attorney representing the veteran sent a 
letter to the RO regarding the garnishment of his VA 
disability benefits.  The attorney claimed that the veteran 
had already paid more than the amount required under the 
Order, and that the garnishment should be terminated 
immediately and the veteran should be reimbursed for all 
excess payments.

The RO referred the matter to the Regional Counsel (RC), 
which sent the veteran's attorney a December 2002 letter 
after reviewing the Writ and associated court documents as 
well as the results of an audit by the VA Finance Section.  
Based on this review, the RC found that the veteran had not 
in fact paid all of the money required under the Writ.  This 
was because, while he had paid a total of $39,840.00, only 
$18,800.00 had been credited toward current support, while 
the rest had been credited toward arrearages.

In October 2002, the RO sent a letter to the veteran 
informing him of the enactment of the VCAA.  In the letter, 
it stated that the veteran had indicated (in a May 2002 
claim) that his post-traumatic stress syndrome (PTSD) had 
gotten worse, and that in order to grant an increase, the RO 
needed evidence of the current disability.  It also stated: 
"While we are processing your current claim for the issue(s) 
listed in this letter, and until we make a final decision, 
any new issues or amendments to your claim will be subjected 
to the same information contained in this letter.  You will 
not receive any new notices unless specific information is 
needed."  The RO did not send the veteran a separate VCAA 
letter in connection with his request to terminate 
garnishment of his benefits.

In a May 2003 letter entitled, "Notice of Disagreement," 
the veteran addressed the issue of the garnishment of his 
benefits, cited the VCAA notification provisions and argued 
that the RO was required to inform him of the evidence needed 
to stop the RO from "extend[ing] the court judgment."

In a June 2003 letter, also entitled, "Notice of 
Disagreement," the veteran complained that the RO had failed 
to issue a statement of the case (SOC) as to its decision to 
continue the garnishment of his benefits.  Subsequently, in 
June 2003, the RO issued an SOC as to this issue.  The SOC 
included the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2003).  The RO denied the veteran's request to 
terminate garnishment of his benefits, citing the RC opinion 
as the basis for its finding that additional garnishment was 
required for the veteran to meet his obligations under the 
Writ.


Analysis

Initially, the Board finds that it has jurisdiction to review 
the RO's decision to deny the veteran's request to terminate 
garnishment of his benefits.  In VAOPGCPREC 4-97, 1997 LEXIS 
628 (January 22, 1997), the Office of General Counsel (OGC) 
addressed the question whether the Board had jurisdiction to 
review an RO decision to withhold a portion of a veteran's 
compensation benefits pursuant to a state court support 
order.  Id. at *1.  The OGC discussed 42 U.S.C.A. § 659(a) 
(West 2002) and 5 C.F.R. §581.301 (2003), which authorize 
federal agencies to garnish federal payments only pursuant to 
proper "legal process" brought to enforce a support 
obligation.  Id. at *4-5.  The OGC held that this "legal 
process" requirement renders the decision as to whether, and 
to what extent, to order garnishment a matter for 
determination by the states.  Id. at *9.  Consequently, VA's 
role is generally limited to that of a garnishee, and 
subsequent challenges to the order or requests for 
modification or discontinuance of garnishment must generally 
be directed to the state court or official that issued the 
legal process, rather than VA.  Id. at *21-22.  Thus, ROs and 
the Board are generally without authority to entertain claims 
for modification of garnishment implemented pursuant to legal 
process.  Id. at *22.

Significantly, however, OGC noted that there are 
circumstances in which VA may address claims insofar as they 
relate to VA benefits.  Id.  One such situation is "where 
the only issue presented is whether VA has erroneously 
withheld a veteran's benefits in conflict with the 
unambiguous direction of a state court."  Id. at *24.  In 
such a circumstance, "the veteran's claim for payment of the 
erroneously withheld benefits would be within the 
jurisdiction of the [RO] and the Board."  Id.  The OGC 
concluded: "[I]f the legal process clearly specifies the 
amount to be garnished and VA inadvertently withholds a 
greater amount, a claim for payment of the amount erroneously 
withheld would not involve issues of the validity or 
interpretation of the state legal process, which are within 
the issuing court's jurisdiction, but would involve a 
challenge to VA's ministerial actions in making benefit 
payments and implementing the unambiguous garnishment order. 
. . . We believe such claims would be within the jurisdiction 
of the [RO] and the Board."  Id. at *24-25.

The facts of the present case are similar to those held 
justiciable in the OGC precedential opinion, which is binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  The 
veteran is not challenging the validity of the D.C. Superior 
Court legal documents.  Rather, he is claiming that he has 
already paid to VA an amount of money in excess of the dollar 
amount on the face of the Writ.  Thus, the veteran's claim is 
that the VA withheld a greater amount than the amount 
specified in the Writ, and it therefore relates to VA's 
ministerial actions in making benefit payments and 
implementing the Writ.  As such, the veteran has the right to 
challenge the RO's assertion, based on the RC's findings, 
that the veteran's calculations are flawed and that he has 
not yet paid the amount on the face of the Writ, and the 
Board has jurisdiction to hear this challenge.

Another issue the Board must address is whether the VCAA 
applies to the veteran's claim for termination of garnishment 
of his benefits.  The Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000, 
prior to the veteran's April 2002 letter claiming his debt 
under the Writ of Attachment was paid in full.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  In Livesay, the 
Court held that the VCAA does not apply to a claim that a 
previous decision of the Board constituted clear and 
unmistakable error (CUE), characterizing CUE as a procedural 
device that operates under different statutory and regulatory 
provisions than other kinds of actions in the VA adjudicative 
process.  Id.  CUE actions thus did not fall within the 
VCAA's definition of a claimant as "any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by the Secretary."  38 U.S.C.A. § 5100 (West 
2002).  See also Smith (Claudus) v. Gober, 14 Vet. App. 227, 
232-33 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002) (VCAA 
does not affect claim relating to federal statute that 
prohibits payment of interest on past due benefits); Barger 
v. Principi, 16 Vet. App. 132, 138 (claim of entitlement to 
waiver of an overpayment is not a claim to which the VCAA 
applies because such claims are governed by chapter 53 of 
title 38, which concerns special provisions relating to VA 
benefits).  But see Pruden v. Principi, No. 02-503 
(memorandum opinion of Kramer, C.J.) (noting that the issue 
of whether the VCAA requires the VA to provide notice 
regarding how to substantiate a timely filed request for a 
waiver of indebtedness has been submitted to a panel of the 
Court in Lueras v. Principi, No 01-834 (U.S. Vet. App. Oct. 
10, 2003) (order submitting case to panel)).  See also Bethea 
v. Derwinski, 2 Vet. App. 252, 254 (1992) (allowing citation 
or reliance upon single-judge disposition for persuasiveness 
or reasoning it contains, but noting lack of precedential 
value of such dispositions).  

The Board finds that the veteran's request in the instant 
case should be treated as a claim to which the VCAA applies.  
That is consistent with the what the RO did when it responded 
to the veteran's April 2002 letter and his attorney's 
November 2002 letter requesting termination of garnishment by 
referring the matter to the RC and ultimately issuing a SOC, 
which contained VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2003).  The veteran's request was not one related to 
an isolated set of statutory or regulatory provisions, 
distinct from the general disability compensation provisions 
of the U.S. Code, but, rather, was a claim that he receive 
all of the benefits that had already been awarded to him 
under those disability compensation provisions, because he 
had met the requirements of the Writ.  Consequently, the RO's 
October 2002 letter explaining the application of the VCAA to 
his PTSD claim, and instructing him that the information 
would apply to other claims, was insufficient to comply with 
the VCAA notification requirements.  Those requirements apply 
to each claim or application made by a veteran.  See 
Quartuccio, 16 Vet. App. at 186 (discussing notification 
requirement of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003), which are triggered when VA 
receives any individual complete or substantially complete 
application for benefits).  Moreover, given the specific 
types of information that are relevant to veteran's claim in 
this case, the inclusion in the SOC of 38 C.F.R. § 3.159 
(2003), containing only general regulatory language, was 
insufficient, without more, to meet the VCAA notification 
requirement.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes explaining to the veteran the 
application of the VCAA to his claim that 
garnishment of his benefits should be 
terminated because VA has already 
withheld more than the amount on the face 
of the Writ.  The veteran should also be 
asked to submit any relevant evidence in 
his possession concerning his claim.

2.  Then, after any additional evidence 
has been received,  readjudicate the 
claim.  If it continues to be denied, 
send the veteran and his representative 
(if he has appointed one since his 
February 2004 revocation of power of 
attorney from Disabled Veterans of 
America) a supplemental SOC, and give 
them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to accord 
due process.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


